Citation Nr: 1415303	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-07 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a finding of total disability based on individual unemployability (TDIU) due solely to service-connected atopic dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Fiancée


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1987 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied entitlement to TDIU.  

The Board has recharacterized the issue to reflect that consideration is not limited to the period prior to July 19, 2010.  Effective that date, the RO granted service connection for posttraumatic stress disorder (PTSD), rated 100 percent disabling.  The RO found that this rendered the question of TDIU moot from that date forward.  However, the Veteran's allegation is that his service-connected atopic dermatitis alone renders him unemployable.  The presence or absence of PTSD and its evaluation are not relevant to that determination.  To maximize his benefits, the Veteran may simultaneously and independently have entitlement to TDIU and a Schedular evaluation.  Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

The Veteran testified at a February 2012 hearing held before the undersigned at the RO; a transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Atopic dermatitis, rated 60 percent disabling since March 12, 2008, renders the Veteran unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a finding of TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.3, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Total disability ratings for compensation may be assigned where the Schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop. 38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.  Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor.  38 C.F.R. § 4.16.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent. 38 C.F.R. § 4.16(a).  The Veteran is rated 60 percent disabled for his service-connected skin condition, and has been so since March 12, 2008.  His claim for TDIU was received January 30, 2009, within one year of the showing of increase.

The Veteran alleges, and the medical evidence of record corroborates, that since the worsening of his service-connected skin condition in 2008, he has been rendered unemployable.  The Veteran's atopic dermatitis would prevent him from obtaining or retaining any form of substantially gainful employment.  

He uses systemic medications which leave him drowsy, impacting his ability to work in many circumstances due to safety concerns.

The Veteran has stated that he has a high school education.  He has not reported any vocational training or education beyond that.  He has worked as corrections officer and as a general laborer.  He was an infantryman in service.  His skill set and aptitudes are not conducive to an office job, where he would have environmental control.  However, he reports that sweat, dirt, and chemicals exacerbate flare-ups of the dermatitis.  His treating VA doctor verifies this, as indicated in a February 2012 statement.  When trying to work as a laborer at a rubber company, he was unable to perform all required tasks comfortably because of the potential exposures.  Most heavy labor situations would therefore be unwise for the Veteran to enter into.  

Moreover, even if the Veteran could be trained or can demonstrate the skills needed for a non-physical labor job, he must use topical ointments and lotions on most of his body several times a day.  This requires him to completely disrobe, apply the medications, and then wait some period of time for them to absorb.  If he dresses too quickly, the effectiveness of treatment is lost.  This need for extensive breaks would interfere with any form of employment, whether sedentary or physical labor.  

Finally, the treatment regimen would make jobs involving public contact, such as sales or a cashier, problematic.  Similarly, he cannot work where he would be required to handle food.

Accordingly, the Board finds that the Veteran's service-connected atopic dermatitis alone renders him unemployable.


ORDER

Entitlement to TDIU is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


